GUIDELINES FOR CERTIFICATION OF TAXPAYER IDENTIFICATION NUMBER ON SUBSTITUTE FORM W-9 Guidelines for Determining the Proper Identification Number to Give the Payer. Social Security numbers have nine digits separated by two hyphens: i.e. 000-00-0000. Employer identification numbers have nine digits separated by only one hyphen: i.e. 00-0000000. The table below will help determine the number to give the payer. For this type of account: Give the SOCIAL SECURITY number of: 1. An individual's account The individual 2. Two or more individuals (joint account) The actual owner of the account or, if combined funds, any one of the individuals(1) 3. Husband and wife (joint account) The actual owner of the account or, if joint funds, either person(1) 4. Custodian account of a minor (Uniform Gift to Minors Act) The minor(2) 5. Adult and minor (joint account) The adult or, if the minor is the only contributor, the minor(1) 6. Account in the name of guardian or committee for a designated ward, minor or incompetent person The ward, minor, or incompetent person(3) 7. (a) The usual revocable savings trust account (grantor is also trustee) The grantor-trustee(1) (b) So-called trust account that is not a legal or valid trust under State law The actual owner(1) 8. Sole proprietorship account The owner(4) 9. A valid trust, estate, or pension trust The legal entity (Do not furnish the identifying number of the personal representative or trustee unless the legal entity itself is not designated in the account title.)(5) 10. Corporate account The corporation 11. Religious, charitable, or educational organization account The organization 12. Partnership The partnership For this type of account: Give the SOCIAL SECURITY number of: 13. Association, club, or other tax-exempt organization The organization 14. A broker or registered nominee The broker or nominee 15. Account with the Department of Agriculture in the name of a public entity (such as a State or local government, school district, or prison) that receives agricultural program payments The public entity (1)List first and circle the name of the person whose number you furnish. (2)Circle the minor’s name and furnish the minor’s Social Security Number. (3)Circle the ward’s, minor’s or incompetent person’s name and furnish such person’s social security number. (4)Show the name of the owner. You may also enter your business name. You may use your Social Security Number or Employer Identification Number. (5)List first and circle the name of the legal trust, estate, or pension trust. Note: If no name is circled when there is more than one name, the number will be considered to be that of the first name listed. Obtaining a Number If you do not have a Taxpayer Identification Number or you do not know your number, obtain Form SS-5, Application for a Social Security Number Card, or Form SS-4, Application for Employer Identification Number, at the local office of the Social Security Administration or the Internal Revenue Service or by calling 1 (800) TAX-FORM and apply for a number. Payees Exempt from Backup Withholding Payees specifically exempted from backup withholding on ALL payments include the following: • An organization exempt from tax under Section 501(a), or an individual retirement plan. • The United States or any agency or instrumentality thereof. • A State, the District of Columbia, a possession of the United States, or any subdivision or instrumentality thereof. • A foreign government, a political subdivision of a foreign government, or any agency or instrumentality thereof. • An international organization or any agency, or instrumentality thereof. Payees that may be exempt from backup withholding include: • A corporation. • A financial institution. • A registered dealer in securities or commodities registered in the U.S. or a possession of the U.S. • A real estate investment trust. • A common trust fund operated by a bank under Section 584(a). • An exempt charitable remainder trust, or a non-exempt trust described in Section 4947(a)(1). • An entity registered at all times under the Investment Company Act of 1940. • A foreign central bank of issue. • A middleman known in the investment community as a nominee or who is listed in the most recent publication of the American Society of Corporate Secretaries, Inc., Nominee List. • A futures commission merchant registered with the Commodity Futures Trading Commission. 2 Payments of dividends and patronage dividends not generally subject to backup withholding include the following: • Payments to nonresident aliens subject to withholding under Section 1441. • Payments to partnerships not engaged in a trade or business in the U.S. and which have at least one nonresident partner. • Payments of patronage dividends where the amount received is not paid in money. • Payments made by certain foreign organizations. • Section 404(k) payments made by an ESOP. Payments of interest not generally subject to backup withholding include the following: • Payments of interest on obligations issued by individuals. Note: You may be subject to backup withholding if this interest is $600 or more and is paid in the course of the payer’s trade or business and you have not provided your correct Taxpayer Identification Number to the payer. • Payments of tax-exempt interest (including exempt-interest dividends under Section 852). • Payments described in Section 6049(b)(5) to non-resident aliens. • Payments on tax-free covenant bonds under Section 1451. • Payments made by certain foreign organizations. • Mortgage interest paid to you. EXEMPT PAYEES DESCRIBED ABOVE SHOULD FILE FORM W-9 TO AVOID POSSIBLE ERRONEOUS BACKUP WITHHOLDING. FILE THIS FORM WITH THE PAYER, FURNISH YOUR TAXPAYER IDENTIFICATION NUMBER, WRITE “EXEMPT” ON THE FACE OF THE FORM, AND RETURN IT TO THE PAYER. IF THE PAYMENTS ARE INTEREST, DIVIDENDS, OR PATRONAGE DIVIDENDS, ALSO SIGN AND DATE THE FORM. Certain payments other than interest, dividends, and patronage dividends, that are not subject to information reporting are also not subject to backup withholding. For details, see the regulations under Sections 6041, 6041A(a), 6045 and 6050A. Privacy Act Notice–Section 6109 requires most recipients of dividend, interest, or other payments to give Taxpayer Identification numbers to payers who must report the payments to IRS.
